DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Information Disclosure Statement
	The information disclosure statement filed 04/07/2022, 07/15/2022, and 07/19/2022 has been considered.

Allowable Subject Matter
Claims 1-12 and 15-34 allowed.
The following is an examiner’s statement of reasons for allowance: 

D1: Basset (US 20200096767)

With regard to claim 1, D1 teaches a system, in at least figure 1, comprising: at least one light source (110) configured to output light of first and second colors ([0103]; RGB); a light integrator (1) comprising a plurality of side walls (4) and an interior (2) configured to propagate light therein, said light integrator having a first and a second end (Fig. 7; 4a and 4b), said light integrator disposed with respect to said light source such that light from said at least one light source enters said first end (4a) and exits said second end (4b) , light of said first and second colors ([0020]) mixing with propagation ([0012]) through said light integrator; and a spatial light modulator (23), said light integrator (1) in an optical path between said at least one light source (110) such that light from said light source that is output from said light integrator illuminates said spatial light modulator (23), the spatial light modulator (25) comprising a plurality of pixels configured to form images using light incident thereon.
However D1 fails to expressly disclose said light integrator comprising at least two color regions at said first end configured to transmit respective first and second colors of light there through, wherein said light integrator includes a first color region of said first color and a second color regions of said second color, said first and second color regions having different size, shape, or both.
In related endeavors, Blum (US 20180348524), and Nicholson (US 20190094549) fail to remedy the deficiencies of Nicholson with regards to a light integrator comprising at least two color regions at said first end configured to transmit respective first and second colors of light there through, wherein said light integrator includes a first color region of said first color and a second color regions of said second color, said first and second color regions having different size, shape, or both.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 07/01/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 2-5, and 27-31, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 6, D1 teaches a system, in at least figure 1, comprising: a light source (110) configured to emit broadband light ([0103]); a first spatial light modulator (23) disposed to receive light from the light source (110), the first spatial light modulator (23) configured to selectively transmit light therethrough, the first spatial light modulator (23) comprising a plurality of pixels and color filters associated therewith, the first spatial light modulator comprising: one or more first regions configured to output light of a first color ([0100]); and one or more second regions configured to output light of a second color ([0100] and [0103]); and a second spatial light modulator (25), the second spatial light modulator comprising a plurality of pixels configured to form images using light incident thereon ([0100] and [0103]).
However D1 fails to expressly disclose said first spatial light modulator in an optical path between said light sources and said second spatial light modulator such that light from said light source that is output from said first spatial light modulator illuminates said second spatial light modulator.
In related endeavors, Blum (US 20180348524), and Nicholson (US 20190094549) fail to remedy the deficiencies of Nicholson with regards to said first spatial light modulator in an optical path between said light source and said second spatial light modulator such that light from said light source that is output from said first spatial light modulator illuminates said second spatial light modulator.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 07/01/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 7-9, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 10, D1 teaches an illuminator, in at least figure 1, comprising: at least one light source (110); and an elongate reflective structure (1) comprising: a first sidewall and a second sidewall opposite the first sidewall (figure 7, 4a and 4b); an input aperture (figure 23; ides where 110 meats 1) configured to receive light from the at least one light source (110); and an exit aperture configured to emit light (1).
However D1 fails to expressly disclose wherein the elongate reflective structure is configured such that light from the at least one light source coupled into the elongate reflective structure through the input aperture propagates towards the exit aperture by multiple reflections from the first sidewall and the second sidewall, wherein the light exiting the exit aperture is configured to illuminate a spatial light modulator configured to provide images to an eyepiece in a head mounted display.
In related endeavors, Blum (US 20180348524), and Nicholson (US 20190094549) fail to remedy the deficiencies of Nicholson with regards to wherein the elongate reflective structure is configured such that light from the at least one light source coupled into the elongate reflective structure through the input aperture propagates towards the exit aperture by multiple reflections from the first sidewall and the second sidewall, wherein the light exiting the exit aperture is configured to illuminate a spatial light modulator configured to provide images to an eyepiece in a head mounted display.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 07/01/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 11-12, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 15, D1 teaches a system, in at least figure 1,  comprising: a light source (110) configured to emit broadband light ([0100] and [0103]); a switchable color filter disposed to receive light from the light source ([0100] and [0103]), the switchable color filter comprising: a first wavelength selective filter configured to attenuate transmission of light of a first color ([0100] and [0103]),; and a second wavelength selective filter configured to attenuate transmission of light of a second color ([0100] and [0103]); and a spatial light modulator (23 or 25), said switchable color filter disposed in an optical path of said light source (110) and said spatial light filter such that light from said light source that passes through said switchable filter illuminates said spatial light modulator ([0023[), the spatial light modulator comprising a plurality of pixels configured to form images using light incident thereon ([0100] and [0103]).
However D1 fails to expressly disclose said light integrator comprising said first wavelength selective filter controlled by an electrical signal said second wavelength selective filter controlled by an electrical signal.
In related endeavors, Blum (US 20180348524), and Nicholson (US 20190094549) fail to remedy the deficiencies of Nicholson with regards said first wavelength selective filter controlled by an electrical signal said second wavelength selective filter controlled by an electrical signal.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 07/01/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 16-19, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 20, D1 teaches an optical device comprising: first and second color mixing elements ([0100] and [0103]), each comprising: wherein the first end of the first color mixing element is adjacent the second end of the second color mixing element such that the inclined surfaces of the first and second color mixing elements form a larger inclined surface ([0100] and [0103]).
However D1 fails to expressly disclose said light integrator comprising a first end and a second end, wherein the second end is larger than the first end such that a surface there between is inclined, wherein the first color mixing element comprises a first dichroic beam combiner element, and wherein the second color mixing element comprises a second dichroic beam combiner element.
In related endeavors, Blum (US 20180348524), and Nicholson (US 20190094549) fail to remedy the deficiencies of Nicholson with regards to a first end and a second end, wherein the second end is larger than the first end such that a surface there between is inclined, wherein the first color mixing element comprises a first dichroic beam combiner element, and wherein the second color mixing element comprises a second dichroic beam combiner element.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 07/01/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 21-23, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 24, D1 teaches a display device, in at least figure 1, comprising: an illumination module (110) comprising: at least one color mixing element (4); a plurality of light emitters comprising (110-114): a first light emitter (110) configured to emit light of a first color into the at least one color mixing element ([0100] and [0103]); and a second light emitter (111) configured to emit light of a second color into the at least one color mixing element ([0100] and [0103]),; a waveguide (1) disposed with respect to the illumination module configured to receive at least some of the combined light from the illumination module such that at least some of the received light is guided therein by total internal reflection ([0126]); and a spatial light modulator (23 or 25) disposed with respect to the waveguide configured to receive and modulate light ejected from the waveguide (1).
However D1 fails to expressly disclose said light integrator comprising a first dichroic beam combiner element and a second dichroic beam combiner element wherein the at least one color mixing element is configured to combine the light of the first color arid the light of the second color; one or more turning elements disposed relative to the waveguide configured to redirect and eject light out of the waveguide.
In related endeavors, Blum (US 20180348524), and Nicholson (US 20190094549) fail to remedy the deficiencies of Nicholson with regards to comprising a first dichroic beam combiner element and a second dichroic beam combiner element wherein the at least one color mixing element is configured to combine the light of the first color arid the light of the second color; one or more turning elements disposed relative to the waveguide configured to redirect and eject light out of the waveguide.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 07/01/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 25-26, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 32, D1 teaches a head mounted display system, in at least figures 1 and 24, configured to project light (110) to an eye (150) of a user to display augmented reality image content in a vision field of said user ([0019]), said head-mounted display system (fig. 24) comprising: a frame (100) configured to be supported on a head of the user; and an eyepiece (1) disposed on the frame, at least a portion of said eyepiece being transparent and disposed at a location in front of the user's eye when the user wears said head-mounted display such that said transparent portion transmits light from the environment in front of the user to the user's eye to provide a view of the environment in front of the user ([0030]), said eyepiece comprising one or more waveguides disposed to direct light into the user's eye (1, left and right), a light source (110) configured to emit light; a polarization sensitive light turning element comprising ([0031]): a first surface (Fig. 7, 4a) parallel to an axis; a second surface (fig. 7, 4b) opposite to the first surface; a light input surface (surfaces 202 and 204) between the first and the second surfaces configured to receive light emitted from a light source (110); and an end reflector (1a) disposed on a side opposite the light input surface (110); the second surface (1b) of said polarization sensitive light turning element is such that light coupled into the polarization sensitive light turning element is reflected by the end reflector and redirected by the second surface towards the first surface ([0100]) and [0103wherein said polarization sensitive light turning element and said spatial light modulator are disposed with respect to said eyepiece (1) to direct modulated light into said one or more waveguides (4) of said eyepiece (1) such that said modulated light is directed into the user's eye (150) to form images therein, and wherein the end reflector comprises a reflective holographic structure comprising one or more holograms ([0005]).
However D1 fails to expressly disclose said light integrator a spatial light modulator disposed with respect to said polarization sensitive light turning element to receive said light ejected from said polarization sensitive light turning element and modulate said light.
In related endeavors, Blum (US 20180348524), and Nicholson (US 20190094549) fail to remedy the deficiencies of Nicholson with regards to a light integrator comprising a spatial light modulator disposed with respect to said polarization sensitive light turning element to receive said light ejected from said polarization sensitive light turning element and modulate said light.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 07/01/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 33-34, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872